19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wonnie P. SHORT, Petitioner,v.EASTERN ASSOCIATED COAL CORPORATION;  Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 93-1865.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 11, 1994Decided March 7, 1994.

On Petition for Review of an Order of the Benefits Review Board.  (92-0445-BLA)
S.F. Raymond Smith, Rundle & Cooper, L.C., Pineville, WV, for Petitioner.
Mark Elliott Solomons, Arter & Hadden, Washington, DC, for Respondents.


1
Laura Metcoff Klaus, Arter & Hadden, Washington, DC, for Respondent Eastern Associated Coal Co.


2
Ben. Rev. Bd.


3
AFFIRMED.


4
Before RUSSELL and WILLIAMS, Circuit Judges, and WILLIAMS, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.

OPINION
PER CURIAM:

5
Petitioner seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-956 (West 1986 & Supp.1993).  "Our review of a decision of the Benefits Review Board is governed by the same standard the Board applies when it reviews the ALJ's decision....  We must decide whether there is 'substantial evidence' in the record to support the ALJ's decision."   Walker v. Director, OWCP, 977 F.2d 181, 183 (4th Cir.1991) (citation and footnote omitted).  We have carefully reviewed the issues, studied the briefs and the record, and heard oral argument.  We think that the Board's decision is based upon substantial evidence, is not contrary to law, and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Short v. Eastern Associated Coal Corp., No. 92-0445 (B.R.B. June 23, 1993).

AFFIRMED